Crew III, J.P. (dissenting).
We respectfully dissent. We fully understand the majority’s position in ordering a sanction in lieu of dismissal, and we concede that this Court possesses the inherent authority to do so (see Siegel, NY Prac § 375, at 600 [3d ed]). In so doing, however, the majority implicitly holds that the Court of Claims improvidently exercised its discretion in dismissing this matter. While it is clear that the Court of Claims could have imposed a monetary sanction in lieu of dismissal, as the majority proposes, here, we are unwilling to say, given the delay involved, that the court abused its considerable discretion in not doing so. In essence, the majority has elected to substitute its judgment for that of the Court of Claims, which is a choice to which we cannot subscribe.